Since the original opinion was handed down in this cause, the defendant in error has filed with the clerk of this court aremittitur in the sum of $200, as required in the original opinion. Upon consideration of the petition for rehearing, it has been determined that the original opinion filed herein should be adhered to, and that the petition for rehearing should be denied, and the judgment appealed from, when credited with the amount of the remittitur, should be affirmed.
By the Court: It is so ordered. *Page 383